DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrase “the present disclosure” in lines 1 and 3.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the processor is configured to” in claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S PG-PUB NO. 20140146076 A1) in view of Kohl et al (NeurIPS 2018).
	-Regarding claim 1, Kim discloses a method of aiding visualization of lesions in a medical image (Abstract, “interface … display … contour … user”; FIGS. 1-7; [0003]; [0005], “contour of a region of interest (ROI) in a medical image … a lesion region”; [0020]-[0021]), the method comprising: receiving a user input for modifying a first lesion mask provided in correspondence to the medical image (Abstract: “an image including a contour of a region of interest … contour modification … selected … performed by the user”; FIG. 1; [0020]-[0022]; FIG. 2; FIGS. 6-7); and determining a selection area based on information about a single point at which the user input is performed (FIGS. 1-2, areas, 21, 23, contour 25, input object 27; [0006]; [0020]-[0021]; [0024]; [0025],  “performing a click”; [0026]; FIG. 5B; FIGS. 6-7), selecting, from among a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network ([0007]; [0021], “contour segmentation algorithm”; [0024], “an entire modification mode, a partial modification mode, or a free modification mode”; [0038], “adjust sizes”; FIGS. 3A-5B), at least one second lesion mask in which modification based on the selection area is applied to the first lesion mask (FIGS. 1-7, contour 50, block 620, blocks 706, 708, 711; [0020]-[0021]; [0034]; [0044]), and providing the selected second lesion mask (FIGS 1-7, contour 51,block 640,  blocks 704, 710, 713).
	Kim does not disclose a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network.
	In the same field of endeavor, Kohl teaches probabilistic U-net structure by combining U-net and conditional variational autoencoder to generate multiple segmentation masks (Kohl: Abstract; Figures 1-5).   Kohl further teaches a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network (Kohl: Abstract; Page 1, 1st paragraph, “lesion”; Figure 1; Figures 2-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Kohl by using a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network in order to be capable of efficiently producing multiple plausible semantic segmentation hypotheses to provide possible diagnoses and recommend further actions to resolve potential ambiguities.
	-Regarding claim 9, Kim discloses a computing apparatus for aiding visualization of lesions in a medical image (Abstract, “interface … display … contour … user”; FIGS. 1-7; [0003]; [0005], “contour of a region of interest (ROI) in a medical image … a lesion region”; [0020]-[0021]), the method comprising: a communicator (Abstract; FIG. 1, interface unit); and a processor, wherein the processor is configured ([0068]-[0069]) to receive a user input for modifying a first lesion mask provided in correspondence to the medical image (Abstract: “an image including a contour of a region of interest … contour modification … selected … performed by the user”; FIG. 1; [0020]-[0022]; FIG. 2; FIGS. 6-7), determine a selection area based on information about a single point at which the user input is performed (FIGS. 1-2, areas, 21, 23, contour 25, input object 27; [0006]; [0020]-[0021]; [0024]; [0025],  “performing a click”; [0026]; FIG. 5B; FIGS. 6-7), and select, from among a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network ([0007]; [0021], “contour segmentation algorithm”; [0024], “an entire modification mode, a partial modification mode, or a free modification mode”; [0038], “adjust sizes”; FIGS. 3A-5B), at least one second lesion mask in which modification based on the selection area is applied to the first lesion mask (FIGS. 1-7, contour 50, block 620, blocks 706, 708, 711; [0020]-[0021]; [0034]; [0044]), and providing the selected second lesion mask (FIGS 1-7, contour 51,block 640,  blocks 704, 710, 713).
	Kim does not disclose a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network.
	In the same field of endeavor, Kohl teaches probabilistic U-net structure by combining U-net and conditional variational autoencoder to generate multiple segmentation masks (Kohl: Abstract; Figures 1-5). Kohl further teaches a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network (Kohl: Abstract; Page 1, 1st paragraph, “lesion”; Figure 1; Figures 2-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Kohl by using a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network in order to capable of efficiently producing multiple plausible semantic segmentation hypotheses to provide possible diagnoses and recommend further actions to resolve ambiguities.
-Regarding claims 2 and 10, Kim in view of Kohl discloses the method of claim 1 and the apparatus of claim 9, respectively.
The combination further discloses wherein the providing comprises providing, as the second lesion mask, a candidate lesion mask corresponding to a form in which the selection area is excluded from the first lesion mask among the plurality of candidate lesion masks if the single point corresponds to an internal area of the first lesion mask in the medical image, and providing, as the second lesion mask, a candidate lesion mask corresponding to a form in which the selection area is added to the first lesion mask among the plurality of candidate lesion masks if the single point corresponds to an external area of the first lesion mask in the medical image (Kim:  FIG. 3A).
-Regarding claims 3, the combination further discloses wherein the selection area is determined as a predetermined shape based on a location of the single point, and a size of the predetermined shape is adjusted or the shape is adjusted based on an additional user input (Kim: [0006]; [0038], “predetermined shape … user may adjust … using the input object”; FIGS. 3C-3D; [0052], “confirm a point”; FIG. 7).
-Regarding claim 4, the combination further discloses wherein the selection area is determined based on pixel information corresponding to the single point (Kim: [0006]; [0026]; [0052]; [0056]; FIG. 3B, point 33; FIG. 7, block 706).
--Regarding claim 5, the combination further discloses wherein the selection area includes an area of which similarity with the pixel information corresponding to the single point is greater than or equal to a threshold, among areas included in the medical image (Kim: [0045], “least one step (e.g., magnification or demagnification) … a stepwise manner”).
-Regarding claim 6, Kim in view of Kohl discloses the method of claim 1.
Kim in view of Kohl discloses modifying lesion mask based on user input (Kim: FIGS. 1, 6-7).
Kim in view of Kohl does not disclose multiple users producing lesion masks.
In the same field of endeavor, Kohl teaches probabilistic U-net structure by combining U-net and conditional variational autoencoder to generate multiple segmentation masks (Kohl: Abstract; Figures 1-5).   Kohl further teaches producing lesion masks by multiple users (Kohl: Abstract, “ a group of graders”; FIG. 3; Page 5, Section 4.1, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Kohl by using lesion masks with different user inputs in order to capable of efficiently producing multiple plausible semantic segmentation hypotheses to provide possible diagnoses and recommend further actions to resolve ambiguities.
-Regarding claim 7, Kim in view of Kohl discloses the method of claim 1.
Kim does not disclose regenerating a plurality of candidate lesion masks using the artificial neural network if a candidate lesion mask to which the modification based on the selection area is applied to the first lesion mask is absent, wherein the regenerating comprises generating a number of candidate lesion masks greater than a number of candidate lesion masks generated before a regeneration process, using the artificial neural network.
In the same field of endeavor, Kohl teaches probabilistic U-net structure by combining U-net and conditional variational autoencoder to generate multiple segmentation masks (Kohl: Abstract; Figures 1-5).   Kohl further teaches regenerating a plurality of candidate lesion masks using the artificial neural network if a candidate lesion mask to which the modification based on the selection area is applied to the first lesion mask is absent, wherein the regenerating comprises generating a number of candidate lesion masks greater than a number of candidate lesion masks generated before a regeneration process, using the artificial neural network (Kohl: Figure 1; Page 6, 1st paragraph, “masks … can be empty”; Figure 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Kohl by using a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network in order to capable of efficiently producing multiple plausible semantic segmentation hypotheses to provide possible diagnoses and recommend further actions to resolve ambiguities.
	-Regarding claim 8, the combination further discloses a non-transitory computer-readable record medium storing a computer program comprising instructions configured to cause a computing apparatus to perform the method (Kim: [0071]).
-Regarding claim 11, Kim in view of Kohl discloses the apparatus of claim 9.
Kim does not disclose regenerating a plurality of candidate lesion masks using the artificial neural network if a candidate lesion mask corresponding to the first lesion mask to which the selection area is applied, and a parameter of the artificial neural network that adjusts a number of candidate lesion masks generated is determined to generate a number of candidate lesion masks greater than a number of previously generated candidate lesion masks.
In the same field of endeavor, Kohl teaches probabilistic U-net structure by combining U-net and conditional variational autoencoder to generate multiple segmentation masks (Kohl: Abstract; Figures 1-5).   Kohl further teaches regenerating a plurality of candidate lesion masks using the artificial neural network if a candidate lesion mask corresponding to the first lesion mask to which the selection area is applied, and a parameter of the artificial neural network that adjusts a number of candidate lesion masks generated is determined to generate a number of candidate lesion masks greater than a number of previously generated candidate lesion masks (Kohl: Figure 1; Page 3, Section “Sampling”, “m samples”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Kohl by using a plurality of candidate lesion masks pre-generated using a pretrained artificial neural network in order to capable of efficiently producing multiple plausible semantic segmentation hypotheses to provide possible diagnoses and recommend further actions to resolve ambiguities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664